Case: 14-11164   Date Filed: 02/04/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11164
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:12-cr-00018-WTM-JEG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANDREW D. DIXON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (February 4, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:
                Case: 14-11164      Date Filed: 02/04/2015      Page: 2 of 5


       Andrew Dixon appeals his 188-month sentence, imposed at the low end of

his advisory guidelines range, for possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a)(1), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced

Dixon as an armed career criminal after concluding that his extensive criminal

history included the requisite three prior convictions for a “violent felony” or a

“serious drug offense.” 1 18 U.S.C. § 924(e). Dixon challenges for the first time on

appeal his status as an armed career criminal, contending that one of his prior

convictions was not a “violent felony” and that another was not a “serious drug

offense.”

       Ordinarily, we review de novo whether a prior conviction qualifies as a

“violent felony” under the Armed Career Criminal Act (ACCA). See United States

v. Kirk, 767 F.3d 1136, 1138 (11th Cir. 2014). The same goes for whether a prior

conviction qualifies as a “serious drug offense.” See United States v. Robinson,

583 F.3d 1292, 1294 (11th Cir. 2009). But because Dixon did not challenge his

status as an armed career criminal at his sentence hearing, we consider only

whether the district court plainly erred in sentencing Dixon as one. See, e.g.,


       1
          Generally, a defendant convicted of violating 18 U.S.C. § 922(g)(1), as Dixon was,
faces a sentence of up to 120 months imprisonment. 18 U.S.C. 924(a)(2). But if he is deemed an
armed career criminal under the Armed Career Criminal Act (ACCA), he faces a sentence of 180
months to life imprisonment. Id. § 924(e). The ACCA’s harsher penalties apply if the defendant
“has three previous convictions . . . for a violent felony or a serious drug offense, or both,
committed on occasions different from one another.” Id.
                                              2
               Case: 14-11164     Date Filed: 02/04/2015     Page: 3 of 5


United States v. Smith, 459 F.3d 1276, 1283 (11th Cir. 2006). To prevail under

plain error review, Dixon must show: “(1) error, (2) that is plain, and (3) that

affects substantial rights.” Id. (quotation marks omitted). If Dixon makes these

showings, we may then exercise our discretion to correct the error, but only if it

seriously “affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (quotation marks omitted). Error is not plain unless it is clear or

obvious under our case law or the Supreme Court’s. See United States v. Olano,

507 U.S. 725, 734, 113 S. Ct. 1770, 1777 (1993); United States v. Joseph, 709 F.3d

1082, 1095–96 (11th Cir. 2013) (“It is the law of this circuit that, at least where the

explicit language of a statute or rule does not specifically resolve an issue, there

can be no plain error where there is no precedent from the Supreme Court or this

Court directly resolving it.”) (quotation marks omitted); United States v. Lejarde-

Rada, 319 F.3d 1288, 1291 (11th Cir. 2003) (same); United States v. Magluta, 198

F.3d 1265, 1280 (11th Cir. 1999) (“[A] district court’s error is not ‘plain’ or

‘obvious’ if there is no precedent directly resolving a[n] issue.”), vacated in part on

other grounds, 203 F.3d 1304 (11th Cir. 2000).

      Dixon contends that two of his prior convictions are not ACCA predicate

offenses. The first is a 1998 Georgia felony conviction for obstructing or

hindering a law enforcement officer, in violation of Georgia Code section 16-10-

24(b) (1998). Dixon argues that this offense is not a “violent felony.” The second


                                            3
               Case: 14-11164     Date Filed: 02/04/2015     Page: 4 of 5


is a 1998 Georgia felony conviction for possessing marijuana with the intent to

distribute it, in violation of Georgia Code section 16-13-30(j) (1998). Dixon

argues that this offense is not a “serious drug offense.” We address each of these

arguments in turn.

      Under Georgia Code section 16-10-24(b) (1998), anyone who “knowingly

and willfully resists, obstructs, or opposes any law enforcement officer . . . in the

lawful discharge of his official duties by offering or doing violence to the person of

such officer . . . is guilty of a felony.” We have not explicitly considered in a

published opinion whether a conviction under this statute qualifies as a predicate

“violent felony” under the ACCA. We have, however, asked the same question —

and answered it in the affirmative — with respect to a nearly identical Florida

statute. See United States v. Nix, 628 F.3d 1341, 1342 (11th Cir. 2010) (holding

that a conviction under Florida Statute section 843.01, which provides that anyone

who “knowingly and willfully resists, obstructs, or opposes any officer . . . in the

lawful execution of any legal duty, by offering or doing violence to the person of

such officer . . . , is guilty of a felony,” is a “violent felony” under 18 U.S.C.

§ 924(e)(2)(B)(ii)). Because error is not plain unless it is “clear under current

law,” and our current law clearly cuts against Dixon’s claim, he has failed to

demonstrate plain error. Olano, 507 U.S. at 734, 113 S. Ct. at 1777; see Joseph,

709 F.3d at 1095–96; Lejarde-Rada, 319 F.3d at 1291; Magluta, 198 F.3d at 1280.


                                            4
              Case: 14-11164     Date Filed: 02/04/2015   Page: 5 of 5


      As for his drug conviction, Dixon contends that it is not a predicate “serious

drug offense” because “discovery in the case showed that the amount of marijuana

he possessed was less than 28 grams or an ounce and therefore he was actually

guilty of Misdemeanor Possession of Marijuana and that the sentence is apparently

illegal.” That argument is meritless. The statute under which Dixon was convicted

makes it a felony for any person to “possess with intent to distribute marijuana.”

Ga. Code Ann. § 16-13-30(j)(1)–(2) (1998). Thus, the quantity of marijuana that

Dixon possessed with intent to distribute is irrelevant. See United States v.

Madera-Madera, 333 F.3d 1228, 1231 (2003). Dixon’s drug conviction falls

squarely within the ACCA’s definition of a “serious drug offense.” See 18 U.S.C.

§ 924(e)(2)(A)(ii).

      AFFIRMED.




                                          5